ORDER
PER CURIAM.
Appellant, Kenneth Washington, (“appellant”), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Appellant seeks to vacate his conviction and sentence for two counts of robbery in the first degree, Section 569.020, RSMo 1994,1 and two counts of armed criminal action, Section 571.015, for which he was sentenced to a total of 18 years imprisonment.
We have reviewed the briefs of the parties, transcripts, and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.